Appeal of CHARLES H. CANDLER.Candler v. CommissionerDocket No. 1554.United States Board of Tax Appeals1 B.T.A. 1018; 1925 BTA LEXIS 2707; April 14, 1925, decided Submitted April 1, 1925.  *2707  Dividends declared and paid in the first 60 days of 1918 out of 1917 earnings are taxable to the recipients at 1918 rates.  John E. McClure, Esq., for the taxpayer.  John D. Foley, Esq., for the Commissioner.  Before IVINS and KORNER.  From the pleadings and a stipulation filed by the parties, the Board makes the following FINDINGS OF FACT.  The taxpayer is an individual residing at Atlanta, Ga. During 1918, and for some time prior thereto, he was a stockholder of the Coca Cola Company of Georgia, and of the Central Bank and Trust Co., of Atlanta, Ga.  During the first 60 days of 1918, these corporations declared certain dividends, and the portion thereof received by the taxpayer during the first 60 days of 1918 amounted to $69,352.50.  These dividends were paid from earnings and surplus accrued and earned by the corporations during the calendar year 1917.  In filing his 1918 return, the taxpayer specifically called the Commissioner's attention to these facts, and claimed that such dividends should be taxed at 1917 rates, and paid the tax computed at 1918 rates under protest.  The Commissioner found deficiencies against the taxpayer as follows: For 1918$38.71For 19203,169.38For 192152.31For 19221,043.194,303.59*2708  From the determination of such deficiencies the taxpayer appealed.  The contention of the taxpayer is that dividends declared and paid during the first 60 days of 1918 out of 1917 earnings should be taxed at 1917 rates, and that on this basis claim for credit for over payment of 1918 taxes should be allowed, which, applied against the deficiencies for the subsequent years, would wipe them out.  DECISION.  The determination of the Commissioner is approved.